Title: From John Adams to Benjamin Waterhouse, 9 April 1813
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy April 9th 1813

Since there is nothing in human life but Brimborians, that is maginificent nothings, pompous Bubbles, Sounding Brass, tinkling Cymbals, fantastic Non Entities, airy Gossamers, idle dreams delirious visions &c &c. &c. I am desirous of assisting your studied and learned investigations into this Essence of sublumary things. Le grande Dictionaire Royal Francaise latine et allemande by Pomay. Brimborions. Res futiles.
Dictionaire de Richlet. Brimborions. Frivola. Plusieurs sortes de Petites Choses. Je ne vois que lait virginal, blanc d’Œufs et autres Brimborions, Mol Prec. Il n’y a pas un Brin de Bois un brin de pain &c dans la Maison; c’est a dire qu’il n’y en a point du tout.
Dictionaire de L Academie Francoise Brimborion SM. Colifichet, Babiole, Chose de neant ou de peu de valeur. Examples; Que voulez vou faire de tout de Brimborions, Baubles trifles playthings gewgaws. Bagatelles Babioles, Vergil Crepundia.
Now I have two questions to put to your conscience. 1 Could any or all the languages of the world have furnished another word so proper as Brimborion to express my Dukedom of Braintree? 2. Could major Ben Russell have found a more fit expression for the reputation and influence of 
John Adams